DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on March 23, 2020, the applicants have canceled claims 1-128 and furthermore, have added new claims 29-39.
3. Claims 29-39 are pending in the application.
Information Disclosure Statement
4. In the IDS filed on March 23, 2020, one reference was lined through since the date of publication was missing.
Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 29-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pain, does not reasonably provide enablement for preventing pain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
It is well known in art that there are multiple mechanisms involved in the etiology of any disease condition including pain Therefore, correcting only one of these several mechanisms such as 5-HT3 receptor agonist activity as in the instant case, will not prevent or ameliorate (completely cure) pain. There is no teaching either in the specification, presence of working examples or prior art references provided showing inhibition of any other enzyme or receptor by 5-HT3 receptor agonists involved in the etiology of pain. In absence of such teachings, working examples and prior art, it would require undue experimentation to demonstrate inhibition of every known enzyme or receptor in the art involved in the etiology of pain by 5-HT3 receptor agonists and hence their utility for preventing pain.
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claim 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "acute pain" in claim 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. Claims 29-31 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bardin (Pain).
.
14. Claims 29-31 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hains (Exp. Brain Res.).
Hains teaches reduction of hyperexcitability of dorsal horn neurons by 5-Ht3 agonist, 2-Me-5HT (see abstract) using spinal cord injury (SCI) animal model of chronic pain and furthermore, corroborates several behavioral studies showing antinociceptive effect of 5-HT3 agonists in various animal models (see page 183, 2nd column, first pareagraph). Hains meets all the limitations of instant claims except that Hains does not mention treating chronic pain. However, Hains does teach efficacy of several 5-HT3 agonists in animal models of pain including chronic pain. Therefore, it would have been obvious to one skilled in the art to treat chronic pain by 5-HT3 receptor agonists with reasonable expectation of success.
15. Claims 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Le Fur (U.S. Patent 5,604,245, cited on applicant’s form 1449) in view of Wilcox (Central Peripheral 5-HT3 receptors).


16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625